Citation Nr: 1824179	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for dental trauma.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a skin disability other than herpes simplex.

4.  Entitlement to an increased disability rating in excess of 10 percent for herpes simplex.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from November 1987 to November 1989, from June 1995 to August 2002, and from January 2003 to October 2003.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

On the June 2014 VA Form 9, the Veteran requested a Board hearing; however, in October 2017, the Veteran withdrew the hearing request and asked to proceed with the appeal and waived the right to initial RO consideration of any additional evidence or argument submitted in support of the appeal.  38 C.F.R. 
§ 20.704(e) (2017).

The issue of entitlement to service connection for a skin disability other than herpes simplex is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 2006 rating decision, the RO denied service connection for dental trauma on the bases that service treatment records only showed extraction of Teeth 6, 11, and 27 due to being impacted and ankylosed, and there was no evidence of dental trauma in service.  

2.  Evidence received since the March 2006 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact necessary to substantiate the claim.

3.  There was no psychiatric injury or disease or stressor event during service.

4.  The current psychiatric disability was manifested many years after service separation and is not causally or etiologically related to service.

5.  For the entire increased rating period from February 9, 2010, herpes simplex was manifested by treatment with a topical agent that was neither a corticosteroid nor an immunosuppressive, with the exposed area on the body affecting less than five percent, and the total body area affecting less than five percent. 
 

CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying service connection for dental trauma became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
 
2.  New and material evidence has not been received to reopen service connection for dental trauma.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a psychiatric disability are not met.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  The criteria for an increased disability rating in excess of 10 percent for herpes simplex are not met or approximated for any period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7899-7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The U.S. Court of Appeals for Veterans Claims (Court or CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the March 2010 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to the benefits sought, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once the benefits are established.  The March 2010 notice letter satisfied Kent notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided VA examinations in April 2010, October 2010, July 2014, June 2017, and July 2017.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history as provided through interview of the Veteran and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  


Reopening Analysis for Service Connection for Dental Trauma

In the March 2006 rating decision, the RO denied service connection for dental trauma on the bases that service treatment records only showed extraction of Teeth 6, 11, and 27 due to being impacted and ankylosed, and there was no evidence of dental trauma in service.  The RO also noted that post-service VA treatment records showed placement of endosseous implants for Teeth 6, 11, and 27.  In March 2006, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the March 2006 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the March 2006 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the March 2006 rating decision, the Board finds that it does not qualify as new and material evidence, and, therefore, is not sufficient to reopen service connection for dental trauma.  While new, the additional evidence associated with the record since the March 2006 rating decision is not material evidence because it is either duplicative or does not relate to a previously unestablished fact necessary to substantiate the claim, so does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record since the March 2006 rating decision continues to show post-service dental treatment, to include placement of implants for Teeth 6, 11, and 27; however, none of the evidence added to the record shows that the Veteran sustained dental trauma during service.   

The Veteran's restated assertion that he sustained dental trauma in service when he had three teeth pulled and replaced with implants which required regular treatment is not new or material evidence because he had previously asserted that he sustained dental trauma during service when he had three teeth pulled during service.  
Consequently, the Veteran's assertion is not sufficient to reopen the claim.  For these reasons, the Board finds that the additional evidence received since the March 2006 rating decision does not address the ground for the prior denial or raise a reasonable possibility of substantiating the claim, so it is not new and material evidence; therefore, service connection for dental trauma cannot be reopened.  
38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

There is conflicting evidence of record on the question of whether the Veteran has a current psychiatric disability.  Psychiatric evaluations performed in connection with the application for Social Security disability benefits show Axis I diagnoses of malingering and medical opinion that the Veteran demonstrated no signs of mental illness; however, private and VA mental health providers have variously diagnosed PTSD, bipolar disorder, adjustment disorder, and depressive disorder.  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current psychiatric disability.  

None of the diagnoses is a "chronic disease" under 38 C.F.R. § 3.309(a), and there is no history of psychosis; therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

Service Connection Analysis for a Psychiatric Disability

The Veteran contends that the current psychiatric disability is causally related to service.  He asserts that the claimed stressor events of being in close proximity to an explosion during basic training and being held up at gunpoint while off-duty caused psychiatric symptoms to manifest in 1997 and the claimed stressor events caused the current psychiatric disability.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that psychiatric injury or disease was manifested during service or that symptoms of psychiatric disability were manifested during service.  The service treatment records, which are complete, show no report, complaint, diagnosis, or treatment for psychiatric problems during any period of active service.  On the October 2003 Reserve service report of medical assessment, the Veteran answered "no" when asked if he had suffered from any injury or illness during service for which he did not seek medical care.  He also listed several medical problems from which he continued to suffer with no mention of any mental problems.  

Because the service treatment records are complete and show no indication of mental problems or symptoms during service, while simultaneously documenting treatment for various other medical problems such as ankle sprain and eye and skin problems, the Board finds that a psychiatric injury or disease, including symptoms related thereto, is a condition that would have ordinarily been recorded during service if it had occurred; therefore, the lay and medical evidence, which is likely to reflect accurately the Veteran's mental condition because it was generated contemporaneous to service and is absent of any complaint of, diagnosis of, or treatment for a psychiatric injury and disease is of significant probative value.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Because there was no report, complaint, diagnosis, or treatment of mental problems during service, and at service separation in October 2003 the Veteran contemporaneously denied having any problems for which he did not seek medical treatment, the Board does not find the Veteran's more recent account that psychiatric symptoms were manifested during service to be credible, so it is of no probative value.  

The weight of the lay and medical evidence shows no psychiatric symptoms or psychiatric diagnosis until many years after service separation.  The earliest evidence of mental health problems was in July 2009, approximately six years after service separation.  At that time, a diagnosis of bipolar disorder was noted by a VA medical provider.  Approximately three months earlier, the April 2009 VA PTSD and depression screens were negative.  Considered together with the absence of any complaint, diagnosis, or treatment for mental health problems during service, the six-year period between the last service separation in 2003 and the mental problems is one factor that weighs against service connection.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The weight of the evidence is against finding that the current psychiatric disability was caused by or otherwise related to service.  No VA medical opinion was obtained in connection with this appeal because any favorable opinion would necessarily be based on an inaccurate factual history of an in-service psychiatric injury, psychiatric disease, or stressor event, which is contrary to the weight of the evidence and the Board's factual findings in this case; therefore, any nexus opinion would be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).

The Board notes that there are favorable medical opinions of record purporting to link a PTSD diagnosis to service; however, the opinions are based on materially inaccurate facts regarding the claimed occurrence of in-service events and symptoms, contrary to the weight of the other lay and medical evidence and the Board's findings of fact.  In September 2014, a private mental health counselor opined that the psychiatric disability was related to service.  The private counselor noted that the Veteran reported that a gun was held to his head and misfired after an explosion during a training exercise, and PTSD symptoms started to manifest.  The private counselor wrote that the Veteran's former wife noticed the changes which contributed to the demise of the marriage.  The private counselor added that the incidents occurred during service and, therefore, should be service connected.  

Also, in an October 2017 private medical opinion, a private psychologist opined that PTSD and secondary severe MDD were more likely than not related to in-service stressor events.  The private psychologist explained that the medical opinion was based on clinical interview, professional experience, and records review, and wrote that the mental health symptoms from the PTSD and secondary severe Major Depressive Disorder were the result of traumatic personal assault/gun incident stressor in 1997.

The service treatment records are absent of any mention of psychiatric injury or psychiatric problems and show no mention of any of the claimed stressor events of being close to an explosion or being held up at gunpoint.  The Veteran has provided minimal information regarding the alleged in-service stressor events, and did not respond to the August 2008 letter asking for additional details regarding the alleged in-service stressor events.  Thus, there is no credible, independent evidence to corroborate the occurrence of the claimed stressor events.  For these reasons, the Board finds that the September 2014 and October 2017 private medical opinions are based on the inaccurate factual premises of in-service psychiatric injury (i.e., stressor) and/or in-service psychiatric symptoms, so the private medical opinions purportedly diagnosing PTSD and linking it to service are of no probative value.  See Reonal, 5 Vet. App. at 461 (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  The Board also notes that, when a March 2014 VA mental health social worker considered the same alleged in-service stressor events of close proximity to an explosion during training camp and being threatened with a gun at an off-duty event, the VA social worker alternatively opined that the alleged trauma events and psychiatric symptoms did not meet criterion for a PTSD diagnosis.

The Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time; however, he is not competent to diagnose a psychiatric disability or render a competent medical opinion on the question of causation or etiology because answers to such questions require medical expertise in the area of psychiatric disorders and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness); see also Waters v. Shinseki, 601 F.3d 1274, 1277 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  The weight of the evidence shows that the current psychiatric disability was not related to service.  Consequently, the Veteran's opinion attributing the current psychiatric symptoms to service is of no probative value.  

In summary, the weight of the lay and medical evidence of record shows no causal or etiological relationship between the current psychiatric disability and 
service.  As the preponderance of the evidence is against the claim, the Board finds that the appeal for service connection for a psychiatric disability must be denied.   See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Analysis for Herpes Simplex

For the entire rating period (from February 2, 2010), the service-connected herpes simplex has been rated at 10 percent under the criteria found at 38 C.F.R § 4.118, hyphenated DC 7899-7806 for an unlisted skin condition analogous to dermatitis or eczema.  Under DC 7806, the rating code for dermatitis and eczema, a 0 percent rating is provided when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is provided when at least 5 percent, but less than 20 percent, of the entire body is covered, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is provided when 20 to 40 percent of the entire body is covered, or 20 to 40 percent of exposed areas are affected, or for required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is provided when more than 40 percent of the entire body is covered, or more than 40 percent of exposed areas are affected, or for required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118.  The disability may also be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801 through 7805), depending upon the predominant disability.

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that the criteria for an increased disability rating in excess of 10 percent under DC 7806 for herpes simplex are met or more nearly approximated for any period.  Throughout the increased rating period on appeal, the herpes simplex was treated with a topical agent that was neither a corticosteroid nor an immunosuppressive, the exposed affected area on the body was less than five percent, and the total body affected was less than five percent.  Such symptoms and level of impairment are consistent with the schedular criteria for a noncompensable (i.e., 0 percent schedular rating) under DC 7806.  Nonetheless, the Veteran is in receipt of a 10 percent disability rating under DC 7806 for herpes simplex for the entire rating period, and the Board will not disturb the award of disability benefits.  In consideration of the foregoing, an increased disability rating in excess of 10 percent under DC 7806 for herpes simplex is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321. Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board finds that the symptomatology and functional impairment caused by the herpes simplex are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Throughout the rating period, the herpes simplex was treated with a topical agent that was neither a corticosteroid nor an immunosuppressive, the exposed affected area on the body was less than five percent, and the total body affected was less than five percent.  The schedular rating criteria under DC 7806 provide for a noncompensable rating for these symptoms and level of impairment.  Nevertheless, the Veteran is in receipt of a 10 percent schedular rating under DC 7806 for the entire rating period.  There is no symptomatology and/or functional impairment demonstrated by the herpes simplex that are not considered by the schedular rating criteria, and the 10 percent schedular rating fully contemplates all the symptoms and functional impairment related to the herpes simplex disability, so referral for consideration of an extraschedular rating is not warranted.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for dental trauma is denied.

Service connection for a psychiatric disability is denied. 

An increased disability rating in excess of 10 percent for herpes simplex, for the entire rating period, is denied.


REMAND

Service Connection for a Skin Disability other than Herpes Simplex

The issue of service connection for a skin disability other than herpes simplex is remanded for a VA examination with a medical opinion.  The Veteran reports that he experienced recurrent skin problems during service, and skin symptoms continued to recur after service.  The evidence shows frequent treatment for skin symptoms affecting various parts of the body (including the arms, chest, back, and feet) throughout service, which were then attributed to various skin diagnoses such as tinea corporis, athlete's foot, dermatitis, and suspect ringworm.  The evidence shows current diagnoses of seborrheic keratosis, dermatitis, and dermatophytosis of foot.  See Dorland's Illustrated Medical Dictionary 728, 1929-30 (32nd ed. 2012) (noting that tinea pedis, or athlete's foot, is a dermatophytosis of the foot and toes characterized by pruritic lesions).  Because the VA skin examinations performed during the course of the appeal primarily focused on the current findings and functional impairment associated with the service-connected herpes simplex, and none addressed any of the aforementioned skin diagnoses, a remand for another VA skin examination with a medical opinion is needed. 

Accordingly, the issue of service connection for a skin disability other than herpes simplex is REMANDED for the following actions:

1.  Schedule a VA examination for the claimed skin disability other than herpes simplex.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed. 

For each current skin diagnosis, the examiner should answer the following question:

Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current skin disability (other than herpes simplex) had its onset during service or is otherwise causally or etiologically related to service?  Please explain the answer.  

In rendering the medical opinions, the examiner should address the significance of: (1) frequent in-service medical treatment for skin symptoms attributed to various skin diagnoses such as tinea corporis, athlete's foot, dermatitis, and suspect ringworm; and (2) current diagnoses of seborrheic keratosis, dermatitis, and dermatophytosis of foot reflected in VA treatment records.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


